Citation Nr: 0826144	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to April 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for sinusitis.  In that decision, the RO appears 
to have considered service connection for sinusitis on a de 
novo basis.  Nevertheless, regardless of the RO's actions 
involving the claim, the Board must still determine whether 
new and material evidence has been submitted with regard to 
that issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The veteran filed a Motion to Advance his appeal on the 
Board's docket in May 2007.  Due to the veteran's advanced 
age, his motion was granted in June 2007.  38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c).  This case was remanded for 
procedural development in a June 2007 Board decision.


FINDINGS OF FACT

1.  In a September 1953 decision, the RO denied a claim of 
entitlement to service connection for sinusitis.  The veteran 
did not appeal and that decision became final. 

2.  In a January 1972 decision, the RO denied a claim of 
entitlement to service connection for sinusitis.  The veteran 
did not appeal and that decision became final.

3.  Evidence received since the January 1972 RO decision is 
new, but does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.
CONCLUSION OF LAW

The September 1953 and January 1972 decisions are final; new 
and material evidence has not been submitted and the claim of 
entitlement to service connection for sinusitis is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA complied with notification responsibilities in regards to 
the veteran's claim in correspondence sent to the veteran in 
November 2006, December 2006, and July 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in 
evidence in his possession that would support his claim.  In 
particular, the November 2006 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

The December 2006 and July 2007 letters also discussed the 
need to submit new and material evidence to reopen the 
veteran's claim of entitlement to service connection for 
sinusitis.  These letters contained a description of what 
constituted new and material evidence and specified what 
evidence would be necessary to satisfy the element(s) that 
was found insufficient in the previous denial. (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)).  
The veteran has had a meaningful opportunity to participate 
in his appeal, and the issue was readjudicated in May 2008 
(see SSOC dated in May 2008).  

VA has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The veteran's service medical records and records 
of post-service medical treatment for his claimed sinusitis 
disability are of record.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Factual Background & Analysis

The veteran contends that his claim of service connection for 
sinusitis should be reopened and granted on the merits.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In a September 1953 rating decision, service connection was 
denied because the evidence of record showed that the veteran 
had a chronic sinusitis disorder which preexisted service; 
and that it had not been permanently worsened or aggravated 
as a result of military service.  The RO notified the veteran 
of his appellate rights by way of a September 1953 letter.  
The veteran did not file a timely appeal in the year 
following the issuance of that decision. Therefore, the 1953 
decision is considered final.  38 U.S.C.A. § 7105 (West 
2002).

The veteran attempted to reopen his claim again in January 
1972.  In a January 1972 decision, the RO determined that new 
and material evidence had not been received and the claim was 
not reopened.  The RO notified the veteran of his appellate 
rights by way of a January 1972 letter.  He did not file a 
Notice of Disagreement (NOD) and the January 1972 rating 
decision became final.  38 U.S.C.A. § 7105.  The veteran 
filed the instant petition to reopen the claim of service 
connection for sinusitis in November 2005.

At the time of the last final RO decision in 1972, the 
evidence consisted of service treatment records; a January 
1948 hospital summary report from MEEI; and two letters of 
correspondence, dated in February 1953 and August 1953, from 
GNH- a private hospital.  The service treatment records 
showed that the veteran sought treatment for a sinus problem 
in January 1953.  Upon referral to the ear, nose and throat 
(ENT) clinic, the veteran was noted to have had a history of 
nose trouble since childhood.  He had received treatment at 
various facilities and had had several operations on his 
nose.  Private medical records related to the prior treatment 
were obtained by the ENT clinic, and showed that the veteran 
had treatment dating back to 1939 when he was diagnosed with 
bilateral parasinusitis.  The veteran was noted to have 
undergone a total of three operations between June 1939 and 
1941, with diagnoses including bilateral parasinusitis and 
dacrocystitis, right; and deviated septum and chronic 
purulent sinusitis.  Additional medical records obtained by 
the ENT clinic revealed that veteran had an additional 
operation in May 1949 consisting of a sub-mucosus resection.  
He also had received additional diagnoses such as chronic 
maxillary sinusitis, chronic ethmoid sinusitis, and deviated 
septum with rhinitis; and was recommended to undergo 
extensive sinus surgery in September 1951.  This was not 
completed.  The service treatment records also included a 
report of a medical board proceeding in which it was 
determined that the veteran was physically unfit for 
retention on active duty, and that such unfitness was the 
result of a condition that was not incurred or aggravated 
during any period of active service.  The sinusitis, chronic, 
purulent was noted to have existed prior to entrance (EPTE).

The 1948 MEEI hospital summary report showed that between 
March 1939 and April 1941, the veteran was treated for 
several sinus-related problems while between the ages of 7 
and 8.  The hospital summary contained a physician's comment 
that for nearly all of the veteran's life he had a complete 
nasal obstruction with a discharge.

The February 1953 and August 1953 letters of correspondence 
from GNH indicated that the veteran had been treated in that 
facility beginning in 1949, for chronic maxillary sinusitis, 
chronic ethmoid sinusitis, and a deviated septum.  The 
veteran was also diagnosed with chronic polypoid and 
supporative parasinusitis; and rhinitis, later that year.  He 
underwent two operations in 1949 related to these diagnoses.  
He was recommended for extensive surgery twice, in September 
1951 and September 1953.  

Based on the prior rating decisions, the unestablished fact 
necessary to substantiate the present claim is that the 
veteran's preexisting sinus disorder was worsened or 
permanently aggravated as a result of military service.  The 
pertinent evidence added to the record since the September 
1972 rating decision consists of: VA outpatient treatment 
records dated in July 1977 and from March 2005 to August 
2005.  The evidence also consists of private medical records 
from: a Connecticut state veteran's home, dated between June 
1957 and October 1960; U. G.; Alliance ENT, dated from 
January 2001 to October 2006; Dr. P., dated from September 
2006 to November 2006; and the RI Hospital.  In addition, the 
veteran submitted a written statement in support of his claim 
that was dated in June 2004.

The July 1977 VA record shows that the veteran was treated 
for allergic rhinitis with secondary nasal polyps at that 
time.  He was also shown to have undergone an osteoplasty 
sinusotomy in 1972 and a nasal polypectomy in 1974.  The more 
recent VA records reveal treatment for sinusitis, rhinitis, 
and chronic obstructive pulmonary disease.  The records from 
the Connecticut state veteran's home showed that the veteran 
was hospitalized in June 1957 for chronic sinusitis, 
maxillary and chronic otitis media.  He underwent a Caldwell-
Luc operation (a radical method of removing abscesses from 
the bilateral sinus maxillaries).  He was readmitted in 
January 1960, for one day, with an admitting diagnosis of 
chronic sinusitis, pulmonary emphysema; and internal 
hemorrhoids.  The veteran returned later that month at which 
time he was kept for about two weeks with an admitting 
diagnosis of parasinusitis and internal hemorrhoids.  

The records from Alliance ENT show treatment for chronic 
sinusitis.  The records of Dr. P. reflect treatment for 
asthma and gastrointestinal problems.  The medical records 
from the U.G. and the RI Hospital do not relate to the 
claimed sinusitis disorder, but rather reflect treatment for 
gastroenterology issues and hearing disabilities, 
respectively.  

Finally, the veteran's June 2004 statement reflects his 
assertion that his sinusitis was aggravated as a result of 
service.  

Based upon a careful review of the evidence, the Board finds 
that the medical records added to the file since the 1972 RO 
decision, are new.  These records were not previously before 
the RO and are not merely cumulative of earlier information 
and evidence on file at the time of the September 1972 rating 
decision.  The evidence is not, however, considered to be 
material.  As noted, material evidence is defined existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The unestablished fact that was the basis for the September 
1972 decision and which is necessary to substantiate the 
present claim, is competent medical evidence showing the 
veteran's preexisting sinus disorder was aggravated (i.e., 
permanently worsened beyond its normal natural progress) as a 
result of military service.  The pertinent evidence added to 
the record since the September 1972 rating decision does not 
contain any competent medical evidence or opinions attesting 
to that fact.  Therefore, it is not material and may not be 
used to reopen the claim.

The veteran's June 2004 statement which reflects his 
assertion that his sinusitis was aggravated as a result of 
service is also not considered material evidence sufficient 
to warrant a reopening of the claim.  The Board emphasizes 
that, as the veteran is a layperson without the appropriate 
medical training or expertise to render an opinion on a 
medical matter, neither is competent, on the basis of 
assertions, alone, to provide probative (i.e., persuasive) 
evidence on a medical matters-such as the etiology of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, where, as here, the claim turns on a 
medical matter, the veteran's unsupported lay statement, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that evidence submitted in 
connection with the current claim does not constitute both 
new and material evidence, and the claim is not reopened.  
Since the preponderance of the evidence is against the 
veteran's claim, the "benefit-of-the-doubt" doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence has not been received and the 
veteran's appeal to reopen a claim for entitlement to service 
connection for sinusitis is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


